UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6557


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

BERNARD BATTLE,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:97-cr-00436-LMB-1; 1:13-cv-00352-LMB)


Submitted:   May 30, 2013                      Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Battle, Appellant Pro Se. Lisa Ellen Perkins, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bernard Battle seeks to appeal the district court’s

order    dismissing        his    28    U.S.C.A.         § 2255    (West    Supp.     2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate       of     appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent     “a     substantial       showing        of    the     denial    of     a

constitutional       right.”           28    U.S.C.      § 2253(c)(2).         When       the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,      537    U.S.     322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Battle has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense     with        oral    argument     because        the    facts     and    legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3